Citation Nr: 1758607	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-40 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 60 percent for a heart disability since August 1, 2007.  


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, and he died in April 2010.  The appellant is the Veteran's surviving spouse and has been substituted as the claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  A June 2008 rating decision denied the claims for service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and a bilateral hearing loss disability.  A March 2013 rating decision granted service connection for a heart disability for accrued benefits purposes and assigned a 100 percent rating effective July 17, 2007, and a 60 percent rating effective August 1, 2007.  

This appeal has previously been before the Board, most recently in September 2013 at which time the Board remanded the claims to obtain additional medical records and to conduct additional research of the claimed in-service stressors.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran sought service connection for specific diagnoses such as bipolar disorder and PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Accordingly, the issue for consideration has been recharacterized accordingly.

The issue of entitlement to a rating in excess of 60 percent for a heart disability since August 1, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A corroborated stressor event on which to base a diagnosis of PTSD is not established.
 
2.  Psychiatric disability other than PTSD did not originate in service, and was not otherwise etiologically related to service.

3.  The Veteran did not have bilateral hearing loss.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this case, the Veteran was provided with all appropriate notification in August 2007.  Neither the Veteran, before his death, nor the Appellant, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).   Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel file, and post-service treatment records have been obtained, to the extent available.  The Board acknowledges that a full copy of the Veteran's application for disability benefits from the Social Security Administration (SSA) has not been associated with the record.  Records from the SSA do not need to be obtained with respect to the Veteran's claims for service connection for an acquired psychiatric disability or an acquired psychiatric disability, however, because the Veteran's SSA benefits do not relate to the claims that the Board is deciding.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Moreover, the Veteran did not apply for SSA disability for decades after service. As such, the Board concludes that there is not a reasonable possibility of any SSA records assisting the Veteran in substantiating his claim for service connection for an acquired psychiatric disability which has been denied because the record does not show a verified in-service stressor.

In June 2008, the AOJ issued a formal finding documenting a lack of information required to corroborate the Veteran's claimed stressors.  The AOJ indicated that the Veteran had provided insufficient information to send to the United States Army and Joint Services Records Research Center (JSRRC) or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The AOJ noted that there was no evidence of a combat stressor award in the Veteran's personnel file.  There was no evidence of a stressor in the Veteran's service treatment records or personnel file.  The AOJ found that the Veteran's claimed stressor of experiencing the mining of a ship and witnessing the airlifting of the wounded could not be confirmed because the Veteran was not on that ship at the time of the detonation.  The AOJ otherwise found that the Veteran had submitted only generic statements that could not be confirmed.  Under the circumstances, the Board finds that all appropriate efforts have been undertaken to attempt to verify the Veteran's claimed stressors, and it finds that any additional efforts would be futile.  

The Veteran was not afforded a VA examination addressing his acquired psychiatric condition or bilateral hearing loss disability.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  

In this case, as discussed in greater detail below, there weight of the competent and credible evidence fails to corroborate the claimed in-service stressors.  A VA examination, which would be based on the examiner's consideration of the Veteran's claims file, could not provide the corroboration necessary in order to verify the Veteran's claimed stressors.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  With respect to the claim of entitlement to service connection for a hearing loss disability, the Veteran did not show a hearing loss disability, nor did he receive an examination, before his death in April 2010.  Without audiometric evidence of record, referring the claim for a VA medical opinion would not yield useful evidence.  

The Appellant testified before the undersigned in May 2013, and a transcript of this hearing has been associated with the record.  The Board finds that no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Service Connection for an Acquired Psychiatric Disability

The Appellant contends that the Veteran suffered from a psychiatric disability, to include PTSD, as a result of in-service incidents that will be discussed in greater detail below.  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2017).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2017); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2017); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Turning to the facts in this case, the Veteran's personnel records indicate that he enlisted in active duty in the United States Navy (Navy) in September 1965.  Following training, the Veteran reported for duty aboard the USS Whetstone in November 1965, where he served as a stock clerk until November 27, 1968, at which time he reported for service aboard the USS Westchester County.  The Veteran was honorably discharged from service in September 1969.  With regard to the Veteran's in-service medical complaints, in the Veteran's September 1969 Report of Medical History, he denied experiencing symptoms such as frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The Veteran's September 1969 separation examination found the Veteran to be psychiatrically normal.  Though the Veteran later indicated that he received treatment in Yokosuka, Japan, in March 2016, a search for such records yielded no results.  

Following service, in June 2001, the Veteran received emergency treatment following a manic episode, and he stated that he had not previously received psychiatric treatment.  In June 2002, a clinician noted that the Veteran talked freely about his four years in the Navy, during which time he served on a ship in Vietnam's rivers.  The Veteran denied experiencing intrusive thoughts or flashbacks, and he said that service was a good experience for him.  

The Veteran filed his claim of entitlement to service connection in July 2007, at which time he stated that he received mental health treatment in service for what was thought to be an anxiety disorder.  In August 2007, the Veteran reported that he experienced emotional problems as a result of his exposure to in-service "carnage".  In an August 2007 treatment record, the Veteran said that he was part of "the medical evacuation" in service and "saw a lot of injuries," which was traumatic for him.  The Veteran said that "the ship he was on had 25 deaths from an explosive device".  In September 2007, the Veteran reported that the USS Westchester County was "blown up in Nov. 1968 with the loss of 25 American lives".  The Veteran stated that he experienced intrusive memories of the dead and wounded, and the "trauma of seeing bodies all mangled with metal".  In September 2007, the Veteran stated that he "saw a few mortar rounds here and there, nothing ever hit us" while serving aboard the USS Whetstone.  The Veteran indicated that he was in a medivac ship that would transport dead soldiers and treat wounded soldiers from the 9th Infantry Division.  The clinician diagnosed the Veteran with combat-related PTSD.  In October 2007, the Veteran provided a report entitled "The Mining of the U.S.S. Westchester County", which documented the damage following the detonation of two large mines on the starboard side of the USS Westchester County on November 1, 1968.  In November 2007, the Veteran reported that he experienced a stressor in "Spring 1967" aboard the USS Whetstone.  The Veteran's statement read "medi vac of US Marine injured by rocket fire to flight deck where he was trying to write a note as to whether he would lose his left eye.  So. Korean mercenaries and their practice of collecting ears etc. etc."

In February 2008, the Veteran reported that during service, his ship "took fire from small arms, rockets, and mines in water.  There were 17 Navy sailors and 7 soldiers [who] got killed by explosions from mines in water.  They planted the mines in dark at night.  The ship exploded."  The Veteran further stated that "[t]hey attacked us in [the] dark when we could not see".  The Veteran indicated that it was "depressing to see the sailors being killed".  The examiner diagnosed the Veteran with combat-related PTSD as a result of serving on a ship that was hit by explosives.  

In a June 2008 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection, finding that the explosion aboard the USS Westchester County occurred before the Veteran reported for service on the ship.  Following the June 2008 rating decision, in July 2008, the Veteran stated that he was assigned to the deck division during his first year and four months aboard the USS Whetstone, which involved the launching of marine armored personnel carriers, naval swift boats, and combat personnel.  The Veteran indicated that he was also tasked with the recovery of damaged craft from combat actions.  The Veteran stated that the USS Whetstone was often the first safe place for soldiers to be taken out of battle by helicopter.  The Veteran indicated that he was on deck and helped offload badly wounded soldiers.  The Veteran indicated that his direct contact with these soldiers "affected [him] greatly", and he still experienced flashbacks about seeing horrible wounds and death.  The Veteran stated that he transferred to the supply division aboard the USS Whetstone after 16 months, but he still had some duty on deck.  The Veteran indicated that he was transferred to the USS Westchester County in November 1968 to serve as a replacement for a sailor who had been killed earlier that month, which the Veteran found to be "somewhat disturbing".  The Veteran stated that the first three decks of the USS Westchester County had been destroyed completely.  The Veteran was involved in the cleanup operation and removal of debris from the explosion.  In many cases, the Veteran had to gather up the bloody items and possessions of the troops who had been killed.  

In August 2008, the Veteran told a clinician that he was not, in fact, aboard the USS Westchester County when the explosion occurred.  Instead, the Veteran stated that he transferred to the ship after the explosion occurred.  The Veteran died in April 2010.  

In October 2012, a sailor stated the Veteran came aboard the USS Westchester County after it was towed to Japan for repairs.  The sailor indicated that he and the Veteran participated in the clean-up of debris from the explosion, including "bloody items".  The sailor indicated that it disturbed the Veteran to view the damage, clean up the carnage, and know that he was replacing a sailor who died.  The sailor indicated that he and the Veteran often came into contact with wounded soldiers.  In November 2012, another sailor indicated that all on board cleaned up "bloody items" from the ship before the ship went into dry dock.  The sailor did not remember the Veteran discussing injured or dead people aboard the USS Whetstone.  Also in November 2012, another sailor indicated that he served with the Veteran aboard the USS Whetstone.  The sailor indicated that even after the Veteran was assigned to be a storekeeper, the Veteran had some duties on deck and had regular contact with the troops.  The sailor indicated that he and the Veteran saw wounded and dead soldiers and helped to offload them.  

In March 2016, the JSRRC indicated that the November 1968 and December 1968 deck logs for the USS Whetstone did not indicate that the ship provided assistance to the USS Westchester County or that it was in Vietnam from November 1968 to December 1968.  Instead, the deck logs showed that the ship spent most of its time moored at Naval Station San Diego, CA, and conducted local operation during November 1968 and December 1968.  The 1968 command history of the USS Westchester County showed that on the morning of November 1, 1968, while anchored in the vicinity of My Tho, Vietnam, two underwater explosions on the ship killed seventeen members of the crew and injured numerous others.  The day following the explosion, the entire Mobile Riverine Force moved from My Tho to Dong Tam.  The command history shows that the ship received assistance from the USS Askari, USS Tutuila, NSA Saigon, Vietnam, and Ship Repair Facility Subic Bay.  

In May 2016, the Appellant's representative argued that the Veteran's PTSD originated while he served on the USS Whetstone where he was assigned to the deck division.  In July 2016, the Appellant's representative argued that the February 2008 notation had been "misconstrued to perpetuate . . . VA's mischaracterizations of the statements made by the [V]eteran regarding his service".  The Veteran's representative thus argued that the Veteran's statements alone established the occurrence of the claimed in-service stressors absent clear and contrary evidence to the contrary.    

Turning to a review of this evidence, with respect to the claimed stressor of experiencing the November 1968 explosion aboard the USS Westchester County, the evidence shows that the Veteran did not report to serve aboard the USS Westchester County until November 27, 1968, almost a month after the November 1, 1968, explosion.  To the extent that the Veteran claimed that his stressor related to witnessing the immediate effects of this explosion, the Board finds that such stressor did not occur.    

The Veteran otherwise claimed that he witnessed "carnage" (August 2007), saw injuries during "the medical evacuation" (August 2007), served on a "medivac ship that would transport dead soldiers" (September 2007), saw an injured soldier writing a note about whether he would lose his eye (November 2007), witnessed death and injury while serving on the deck of the USS Whetstone (July 2008), and had to clean up bloody items while serving aboard the USS Westchester County (July 2008).  The Appellant has offered some evidence corroborating these claims; in October 2012 and November 2012, other sailors indicated that they saw injured troops aboard the USS Whetstone, and they stated that they also participated in a clean-up of the USS Westchester County with the Veteran.  

The Board first notes that these claimed stressors are not based on either combat or a fear of hostile military or terrorist activity.  Indeed, the Veteran's personnel and service medical records are negative for any indication that the Veteran ever participated in combat, and the Veteran has not alleged that any combat-related experience led him to develop PTSD.  The only listed decorations, medals, badges, commendations, citations, or campaign ribbons on the Veteran's service separation document are the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, and the Vietnam Campaign Medal, none of which corroborates combat exposure.  Instead, the Veteran has alleged that his PTSD is the result of observing dead and injured soldiers.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors actually occurred.  38 C.F.R. §3.304(f)(3) (2017).

Even acknowledging the presence of statements from other sailors corroborating the Veteran's account of his in-service experiences, the Board cannot find that the weight of the evidence supports a finding that the claimed stressor events aboard the USS Whetstone and the USS Westchester County actually occurred.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  When weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and the demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records do not refer to the claimed incidents or to psychiatric difficulties generally.  At the time of the Veteran's September 1969 separation from service, he denied experiencing any psychiatric symptoms.  Before the Veteran's July 2007 claim of entitlement to service connection, despite receiving psychiatric care, the Veteran failed to mention the existence of the stressors that he now claims.  During the Veteran's June 2001 psychiatric treatment, for example, the Veteran failed to mention the existence of his later-claimed stressors.  In fact, in June 2002, the Veteran stated that service was a "good experience" for him and denied experiencing intrusive thoughts about service.  The Board finds that the Veteran's failure to mention the existence of his later-claimed stressors, and indeed, his denial of such stressors, before his July 2007 claim, detracts from the credibility of the Veteran's later statements.  The Board places greater credibility in the Veteran's past statements to clinicians, which the Veteran offered in an attempt to receive appropriate medical care, than in the statements that the Veteran made following a claim for benefits.  

The Board notes that the record contains medical notations, for example, in February 2008, from VA clinicians diagnosing the Veteran with PTSD as a result of his in-service experiences.  The question of whether the Veteran was exposed to a stressor in-service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  Thus, to the extent that clinicians suggested that the Veteran experienced an in-service trauma, such observations are based on the Veteran's own account of in-service stressors that are otherwise unverified.  Furthermore, the clinicians stated that the Veteran's stressors involved combat, which the weight of the evidence shows the Veteran did not experience.  The medical record does not identify any specific supporting evidence corroborating the assertion that the Veteran experienced the claimed events.  The Board therefore does not find that such notations lend additional credibility to the accounts of an in-service stressor.  

The Board accordingly finds that the Appellant has not demonstrated the existence of an in-service stressor.  Therefore, the Appellant has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Appellant's claim for service connection for an acquired psychiatric disability therefore fails on that basis.  

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service.  Accordingly, presumptive service connection is not warranted for any psychiatric disability.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful events occurred.  Therefore, the Appellant's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Board finds that preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Service Connection for a Bilateral Hearing Loss Disability

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Turning to the facts in this case, the Veteran did not complain of symptoms of hearing loss in-service, and he denied experiencing hearing loss at the time of his September 1969 separation from service.  Whispered and spoken voice testing conducted at the Veteran's September 1969 separation from service was normal.  The Veteran has contended that he was exposed to loud noise in service while firing guns without hearing protection.  The Veteran indicated that he sought medical treatment in-service for complaints related to his hearing.  

Following service, the Veteran filed his claim of entitlement to service connection for a bilateral hearing loss disability in July 2007.  In October 2007 and December 2007 treatment records, the Veteran denied experiencing hearing loss.  In April 2009, the Veteran denied experiencing hearing loss.  In a July 2009 record, the Veteran stated that he had hearing problems.  In October 2009, the Veteran denied experiencing hearing loss.  The Veteran did not seek out treatment for a hearing loss disability, and no post-service audiometric information is of record.  Without the results of any such testing, the Board cannot find that the evidence demonstrated the presence of a bilateral hearing loss disability at any time before the Veteran's death in April 2010.   

To the extent that the Veteran indeed believed that he experienced symptoms of difficulty hearing, the Veteran was competent to testify as to readily-observable symptoms such as diminished hearing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, was not competent to report that any symptoms that he experienced rose to the level of a "disability" for VA purposes, which requires that hearing loss reaches a certain threshold before it is considered disabling.  Thus, while the Veteran may have experienced certain symptoms, his statements are not sufficient to establish the presence of bilateral hearing loss disability.  

In sum, the Board concludes that the criteria for service connection for a bilateral hearing loss disability have not been met, and the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.

Service connection for a bilateral hearing loss disability is denied.



REMAND

At the time of the Veteran's death in April 2010, he had claims from April 2007 pending, including the above-denied claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral hearing loss disability.  In April 2011, the Appellant timely submitted a request to be substituted for the Veteran with respect to his pending claims.  

With regard to the Appellant's current claim of entitlement to an increased rating for a heart disability, the underlying issue of entitlement to service connection for a heart disability was not pending at the time of the Veteran's death.  Instead, pursuant to the Veteran's April 2007 claims and after the Veteran's April 2010 death, VA initiated review of the Veteran's file pursuant to Nehmer v. U.S. Department of Veterans Affairs.  In March 2013, the RO granted service connection for a heart disability for accrued benefits purposes.  To the extent that VA initiated its review based on the Veteran's 2007 claim, and the Appellant has been substituted as a claimant with respect to that claim, the March 2013 rating decision should grant service connection for a heart disability for substitution purposes, rather than for accrued benefits purposes.  This distinction is significant because in a claim involving accrued benefits, only the evidence of record at the time of death may be considered.  In a claim involving a substituted claimant, however, further development of the record may be undertaken.  The Board finds that the Appellant is a substituted claimant with respect to the claim for an increased rating for a heart disability, and thus further development may occur.  

The record indicates that the SSA granted the Veteran disability benefits based on a heart disability beginning September 2008.  A complete copy of these records is not available.  Such records from the SSA may contain information pertinent to the Veteran's claim of entitlement to a greater rating for a heart disability, and the AOJ should undertake all appropriate efforts to obtain such records on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Then, readjudicate the issue of entitlement to a greater rating for a heart disability.  If any claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


